IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF DISCIPLINE OF                          No. 83876
THOMAS C. MICHAELIDES, BAR NO.
5425.
                                                             FILED
                                                             FEB 1 8 2022
                                                            ELIZABETH A. BROWN
                                                          CLERK OF UPREME COURT

                                                          By 4,i \
                                                                PUTY CLERK
                         ORDER OF SUSPENSION
            This is an automatic review of a Southern Nevada Disciplinary
Board hearing panel's recommendation that attorney Thomas C.
Michaelides be suspended from the practice of law for 24 months, stayed,
with an actual suspension of 6 months followed by an 18-month
probationary period based on violations of RPC 3.3(a)(1) (candor towards
the tribunal), RPC 3.4(b) (fairness to opposing party and counsel), RPC
4.1(a) (truthfulness in statements to others), RPC 4.2 (communications with
persons represented by counsel), RPC 5.3(b) (responsibilities regarding
nonlawyer assistants), and RPC 8.4(a), (c) (misconduct). Because no briefs
have been filed, this matter stands submitted for decision based on the
record. SCR 105(3)(b).
            The State I3ar has the burden of showing by clear and
convincing evidence that Michaelides committed the violations charged. In
re Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
We defer to the panel's factual findings that Michaelides violated the above-
referenced rules as those findings are supported by substantial evidence
and are not clearly erroneous. SCR 105(3)(b); In re Discipline of Colin, 135
Nev. 325, 330, 448 P.3d 556, 560 (2019). In particular, the record shows




                                                                 c102 -05453
                   that one of Michaelides non-attorney employees sent a falsified default
                   judgment order directly to a represented opposing party, as well as to
                   another party, in an attempt to coerce the removal of a negative internet
                   review about Michaelides. The record further shows that Michaelides had
                   the opportunity to explain the situation to the district court but failed to do
                   so. This evidence supports the complaint's allegations concerning
                   Michaelides' professional misconduct. SCR 105(2).
                               Turning to the appropriate discipline, we review the hearing
                   panel's recommendation de novo.            SCR 105(3)(b). Although we
                   "must . . . exercise independent judgment," the panel's recommendation is
                   persuasive. In re Discipline of Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204
                   (2001). In determining the appropriate discipline, we weigh four factors:
                   "the duty violated, the lawyer's mental state, the potential or actual injury
                   caused by the lawyer's misconduct, and the existence of aggravating or
                   mitigating factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197
                   P.3d 1067, 1077 (2008).
                               Here, Michaelides violated duties owed to the legal system
                   (candor to the tribunal, fairness to opposing party and counsel, truthfulness
                   in statements to others, conamunications with represented persons, and
                   misconduct) and duties owed as a professional (responsibilities regarding
                   nonlawyer assistants). His mental state was intentional or knowing as to
                   the candor to the tribunal and responsibilities regarding nonlawyer
                   assistant violations, and negligent as to the remaining violations. And
                   while Michaelides ultimately stipulated to set aside the falsified default
                   judgment order, the opposing party was injured as he incurred attorney fees
                   to challenge that order. Creating a falsified judgment also caused actual
                   injury to the legal profession and system.

SUPREME COURT
      OF
    NEVADA
                                                         2
OA 1947A clafica
             The baseline sanction for Michaelides misconduct, before
considering aggravating and mitigating circumstances, is suspension. See
Standards for Imposing Lawyer Sanctions, Compendium of Professional
Responsibility Rules and Standards, Standard 6.12 (Am. Bar Asen 2018)
(providing that suspension is appropriate when "a lawyer knows that
false . . . documents are being submitted to the court or that material
information is improperly being withheld, and takes no remedial action, and
causes injury or potential injury to a party to the legal proceeding, or causes
an adverse or potentially adverse effect on the legal proceedine), Standard
6.32 (providing that suspension is generally appropriate "when a lawyer
engages in communication with an individual in the legal system when the
lawyer knows that such communication is improper, and causes injury or
potential injury to a party or causes interference or potential interference
with the outcome of the legal proceedine), Standard 7.2 (providing that
suspension is appropriate "when a lawyer knowingly engages in conduct
that is a violation of a duty owed as a professional and causes injury or
potential injury to a client, the public, or the legal system"). The record
supports five aggravating circumstances (prior disciplinary offenses,
dishonest or selfish motive, pattern of misconduct, multiple offenses, and
substantial experience in the practice of law) and one mitigating
circumstance (a certain amount of remorse) found by the panel.'



      1The  panel also found, in mitigation, that Michaelides was subject to
other sanctions and penalties, referring to the approximately $51,000 of
attorney fees awarded to the opposing party in the falsified judgment case.
We do not consider this as a mitigating circumstance, however, as the
district court awarded the attorney fees because Michaelides' claims were
meritless under Nevada's anti-SLAPP statutes rather than because of the
conduct we address in this disciplinary action.


                                      3
                     Considering all the factors, we agree that the panel's proposed discipline is
                     appropriate to serve the purpose of attorney discipline. See State Bar of
                     Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988) (observing
                     the purpose of attorney discipline is to protect the public, the courts, and
                     the legal profession, not to punish the attorney).
                                  Accordingly, we hereby suspend attorney Thomas C.
                     Michaelides from the practice of law for 24 months from the date of this
                     order. After a 6-month actual suspension, the remainder of the suspension
                     is stayed, subject to an 18-month probationary term. As conditions on his
                     probation, Michaelides shall (1) obtain a legal practice mentor approved by
                     the State Bar and provide quarterly reports to the State Bar and (2) engage
                     in no professional misconduct following the date of this order that results in
                     a screening panel recommending that new disciplinary charges be filed
                     against Michaelides. Additionally, Michaelides shall pay the actual costs of
                     the disciplinary proceedings as provided in the State Bar's memorandum of
                     costs, including $2,500 under SCR 120(3), within 30 days from the date of
                     this order if he has not already done so. The parties shall comply with SCR
                     115 and SCR 121.1.
                                  It is so ORDERED.2




                                                , J.                                         Sr.J.
                                            1
                     Hardesty



                           2The  Honorable Mark Gibbons, Senior Justice, participated in the
                     decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1447A    algf.
                    cc:   Chair, Southern Nevada Disciplinary Board
                          Pitaro & Fumo, Chtd.
                          Bar Counsel, State of Nevada
                          Executive Director, State Bar of Nevada
                          Admissions Office, U.S. Supreme Court




SUPREME COURT
       OF
     NEVADA
                                                       5
(0) 1947A ,Agtttm